FILED

DEC 1 6 2011

UNITED STATES DISTRICT COURT pClerk, U.S. District & Bankruptcy
FGR THE DISTRICT ()F CGLUMBIA vDUI’fS fOF the DiS'(|'|`Cf 01 C(!lumbl`a

SYLVIA CAMPBELL ROLLE, )
Plaintiff, §
v. § civil A¢ri@n N@].l 2237
THE FEDERAL GOVERNMENT §
OF THE UNITED STATES OF AMERlCA, )
Defendant. §
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haz`nes v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Callfano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff claims to be "an agrieved [sic] victim of un-lawful wire tap tracking device," and
she is "seek[ing] now desperate urgent relief to suppress and protest un-lawful wire tap tracking
device." Compl. at 9 (page numbers designated by the Court). In addition, she wishes to recover
"specific[] legal documents and record seized and . . . in the possession of the federal
government." Id. Wholly absent from the pleading are any factual allegations, without which
the defendant does not have fair notice of the claims asserted or the relief demanded. The
complaint fails to comply with Rule S(a) and it will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

~MM law

United States District Judge

DATE;